t c summary opinion united_states tax_court john walter hodder and sheila laraine hodder petitioners v commissioner of internal revenue respondent docket no 3514-99s filed date john walter hodder pro_se charles j graves for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue - - respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether petitioners are entitled to a deduction for contributions made to individual_retirement_accounts ira’s in some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in topeka kansas on the date the petition was filed in this case petitioner husband petitioner was employed by la siesta foods inc siesta during at that time siesta maintained for its employees a profit-sharing_plan approximately dollar_figure was contributed by siesta to a plan account in petitioner’s name during after siesta was acquired by reser’s fine foods inc reser’s in the plan was terminated and its participants became fully vested petitioner subsequently rolled the dollar_figure over into an ira account on their joint federal_income_tax return for taxable_year petitioners claimed deductions totaling dollar_figure for contributions to ira’s the adjusted_gross_income reported on the return was dollar_figure reflecting the deductions claimed for the ira contributions in the only adjustment made in the statutory_notice_of_deficiency respondent disallowed the ira contribution deductions in their entirety - - in general a taxpayer is entitled to deduct the amount of his contribution to an ira see sec_219 the deduction in any taxable_year generally is limited to dollar_figure see sec_219 a the amount of the deduction is further limited where the taxpayer or his spouse is for any part of the taxable_year an active_participant under certain pension plans see sec_219 in such a case for married taxpayers who file a joint_return the deduction allowable with respect to either spouse is reduced to zero where the taxpayers’ adjusted_gross_income as modified by sec_219 a equals or is greater than dollar_figure see id petitioners’ modified_adjusted_gross_income in as reflected on their return exceeded dollar_figure thus if petitioner was an active_participant in petitioners are not entitled to deduct contributions made to ira’s an active_participant is defined by the statute to include an individual who is an active_participant ina plan described in sec_401 see sec_219 a elaborating upon this circular definition the regulations provide that an individual is an active_participant in a profit-sharing_plan if during the taxable_year a forfeiture is allocated to his account an employer_contribution is added to his account or a mandatory or voluntary contribution is made by the individual to his account see sec_1_219-2 and e income_tax regs an individual’s status as an active_participant in a plan is not - altered by the fact that the individual’s rights under the plan are forfeitable see sec_219 it is undisputed that an employer_contribution was added to a profit-sharing_plan account in petitioner’s name during petitioner argued at trial that he was not an active_participant because according to his testimony he entered into a verbal agreement removing himself from participation in the written plan when he commenced employment with siesta consequently the contribution made to his account was made in error we need not address this argument because we do not accept petitioner’s testimony first and most importantly petitioner’s testimony is directly contradicted by a letter dated date which he sent to the internal_revenue_service in that letter he stated the plan in question was not voluntary i had no choice in taking part in it if i had i would have declined the benefit second the individual who purportedly entered into the verbal agreement with petitioner---the then president of siesta---did not testify at trial and according to petitioner does not remember entering into such an agreement finally the rationale petitioner provided for desiring to contract out of the plan was not convincing viz that the nature of his job made vesting in the plan unlikely ‘nothing in the record indicates this plan was not a profit- sharing plan described in sec_401 - - because an employer_contribution was added to his account in petitioner was an active_participant in siesta’s profit-- sharing plan in that year see sec_1_219-2 income_tax regs petitioners also argue that the law is not fair that the law was designed to allow taxpayers to maximize their retirement savings and that a negative result in this case would minimize the incentive to save this court is not the proper place for these arguments we must apply the law as it is written it is up to congress to address questions of fairness and to make improvements to the law see metzger trust v commissioner 76_tc_42 affd 693_f2d_459 5th cir because petitioner was an active_participant in a qualified_retirement_plan in petitioners are precluded by sec_219 from deducting contributions to ira’s made during that year reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
